Citation Nr: 1422851	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of colon cancer (claimed as cancer of the colon and bleeding), to include as due to Agent Orange exposure, or as secondary to service-connected gastrointestinal (GI) disorder with a possible duodenal ulcer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When the case was previously before the Board in August 2011, it was remanded for further evidentiary development.

As noted in the August 2011 Board remand, the issue of entitlement to service connection for myelodysplasia, to include as due to Agent Orange exposure, was raised by the Veteran in a December 2010 letter.  Additionally, in correspondence dated in November 2012, the Veteran contends that he cannot work due to multiple conditions that he claims be related to his service, which raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  Accordingly, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


REMAND

Regrettably, the Board finds that another remand is necessary in this case.

In August 2011, the Board remanded the case to obtain a new medical opinion addressing whether any residuals of colon cancer were related to the Veteran's service, including exposure to Agent Orange.  This was done in August 2011.  The August 2011 VA examiner provided an opinion that the Veteran's residuals of colon cancer were diarrhea and this was secondary to the colon cancer and not service.  The examiner further stated that ulcers do not cause persistent diarrhea and that neither colon cancer nor diarrhea has been determined to be secondary to Agent Orange exposure.  In support of this opinion, the examiner noted that the Veteran's ulcer had healed more than 6 years prior to the diagnosis of colon cancer in 1974 and that there is no medical evidence that a healed ulcer would permanently aggravate colon cancer or the residual diarrhea.

However, the Veteran's representative argues in an October 2013 Informal Hearing Presentation that the August 2011VA opinion is not adequate and the case must be remanded for another medical opinion.  Specifically, the representative points out the examiner did "not consider the Veteran's entire medical history; specifically that [the Veteran] had internal bleeding in 1968, the same internal bleeding in 1974, and then a removal of a tumor along with 9 feet of his intestines which resulted in severe diarrhea."  Further, the representative notes that the examiner failed to consider the possibility that the 1968 bleeding was actually caused by the same tumor which was not found until 1974.  The Board agrees.

In this regard, the medical evidence of record shows that in March 1968, only two months after separation from service, the Veteran was admitted to a VA hospital for passing dark red blood in his stool.  The impression was a history of GI bleeding, the cause of which was most likely superficial duodenal ulcer; however, it was also noted that other possibilities were Meckel's diverticulum and polyp of the colon.

However, the August 2011 VA examiner did not address this episode of rectal bleeding in 1968 that occurred shortly after service, and simply stated that the Veteran had ulcer which healed over 6 years prior to the diagnosis of colon cancer in 1974.  For this reason, the Board finds that the rationale provided by the August 2011 VA examiner is not sufficient.  Therefore, a supplemental medical opinion is required.

Additionally, the Veteran submitted additional medical evidence in December 2013 subsequent to the time when the claim was last adjudicated by the RO in a June 2012 Supplemental Statement of the Case (SSOC), without a waiver of his right to have this evidence initially considered by the RO.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim, to include any more recent VA treatment records.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the August 2011 VA examination, if available, to determine any relationship between the Veteran's colon cancer and his naval service.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of colon cancer are related to his naval service, to include his in-service exposure to Agent Orange.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the residuals of colon cancer were caused or aggravated by any service-connected gastrointestinal disorder with a possible duodenal ulcer.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

In rendering the opinions, the VA examiner must take into account and specifically address the March 1968 VA hospital records showing the Veteran's GI bleeding that was noted to be possibly due to "Meckel's diverticulum and polyp of the colon."

A complete rationale must be provided for each opinion offered.

If the August 2011 examiner is unavailable, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issue on appeal, taking into consideration all newly acquired evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

